     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 1 of 9


1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11    A.T., a minor, by and through his            No. 2:16-cv-02925-MCE-DB
      Guardian ad Litem L.T.,
12
                       Plaintiff,
13                                                 MEMORANDUM AND ORDER
             v.
14
      DRY CREEK JOINT ELEMENTARY
15    SCHOOL DISTRICT, PLACER
      COUNTY OFFICE OF EDUCATION,
16    PLACER COUNTY CHILDREN
      SYSTEM OF CARE, and the following
17    individuals, who are named in their
      individual capacities: KD ASHTON,
18    BECKY BRAVO, PETER BALDO, LIZ
      LEE, CINDY STONE, RENEE
19    VERDUGO, MARY BOEHM, CHRISTY
      CARTER, WENDY DEVORE, DONNA
20    KEARNS, LISA HEWITT, TAMMY
      PETERSON, STEPHANIE DILBECK,
21    JEN ROGERS, VALERIE MILLER,
      DAVID MOUL, DEBBIE CANNON,
22    JUDY BENNEY, REBECCA RATEKIN,
      CARLEY ROSE JACKSON, LAURI
23    MCNALLY, SANDRA MOORE, and
      DOES 1-30,
24
                       Defendants.
25

26         Through this action, Plaintiff A.T., a minor, by and through his Guardian ad Litem

27   L.T. (“Plaintiff”), alleges that, inter alia, Defendants Wendy Devore, Carley Rose

28   Jackson, Lauri McNally, David A. Moul, Tamatha S. Peterson, Rebecca L. Ratekin,
                                                  1
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 2 of 9


1    Renee Verdugo and Placer County Children’s System of Care (collectively “CSOC

2    Defendants”) were liable for injuries to A.T. while he was a student at Secret Ravine

3    School (“Secret Ravine”). Presently before the Court is Plaintiff’s Motion to Enforce

4    Settlement filed on April 08, 2020. ECF No. 120 (“Motion”). CSOC Defendants filed a

5    timely opposition to the motion. ECF No. 122. Plaintiff timely filed a reply. ECF No.

6    125. For the reasons set forth below, Plaintiff’s Motion to Enforce Settlement is

7    GRANTED.1

8

9                                              BACKGROUND

10

11           This case was filed with this Court on December 14, 2016. Complaint, ECF No.

12   1. Underlying this matter are allegations – all under federal law – that Plaintiff was

13   subject to unlawful physical restraints and seclusions while a special education student

14   at Secret Ravine. Complaint at 7. Counsel for Plaintiff and counsel for CSOC

15   Defendants began discussing potential settlement in August or September 2019. Motion

16   at 1; Opp’n at 2.

17           On September 25, 2019, counsel for CSOC Defendants emailed counsel for

18   Plaintiff, summarizing settlement offers and counteroffers, and emphasizing that CSOC

19   Defendants’ role in the matter was perhaps more limited than other named defendants.

20   See Motion, Ex. 1. On October 31, 2019, counsel for CSOC Defendants emailed
21   Plaintiff’s counsel to “memorialize” an offer apparently discussed over the phone. CSOC

22   Defendants offered to settle for $250,000, and Plaintiff countered at $535,000. Motion,

23   Ex. 2. Roughly a month later, on December 6, 2019, Plaintiff’s counsel emailed counsel

24   for CSOC Defendants purporting to accept an offer of $325,000 “to resolve the case as

25   to your clients specifically.” Motion, Ex. 3. Plaintiff’s counsel continued: “We will await

26   review of the settlement agreement you indicated you would provide.” Motion, Ex. 3.
27           1 Because oral argument would not be of material assistance, the Court ordered this matter

     submitted on the briefs (ECF No. 121). E.D. Cal. Local R. 230(g).
28
                                                          2
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 3 of 9


1    That same day, CSOC Defendants’ counsel replied: “Thank you, Ryan. I will provide

2    you with a draft settlement agreement as indicated below next week.” Motion, Ex. 4.

3           On December 12, 2019, counsel for CSOC Defendants emailed counsel for

4    Plaintiff “a draft settlement agreement for your review.” Motion, Ex. 5. CSOC

5    Defendants’ counsel noted that she intentionally left blank information on the payee and

6    informed Plaintiff’s counsel that Eastern District Local Rule 160 required the parties to

7    file a Notice of Settlement with this Court. Motion, Ex. 5. The email included the draft

8    settlement. Motion, Ex. 6. The draft settlement included a “Release of Claims” (¶ 4) that

9    included in relevant part:

10          L.T. and A.T., by L.T. as Guardian ad litem, unconditionally, irrevocably, and
11          absolutely release Placer County, PLACER COUNTY CHILDREN’S SYSTEM OF
            CARE, as well as any other present or former employees, agents, officers,
12          officials, directors, agents, attorneys, affiliates, successors and assigns of the
            County, including but not limited to named defendants WENDY DEVORE,
13          CARLEY ROSE JACKSON, LAURI MCNALLY, DAVID A. MOUL, TAMATHA S.
            PETERSON, REBECCA L. RATEKIN, and RENEE VERDUGO (collectively
14
            “Released Party” or “Released Parties”), from any and all losses, liabilities,
15          claims, charges, demands and causes of action, known and unknown, suspected
            or unsuspected, arising directly or indirectly out of or in any way connected with
16          the events forming the basis for the Dispute (collectively “Released Claims”), to
            the fullest extent permitted by law.
17

18          On January 3, 2020, Plaintiff’s counsel emailed opposing counsel: “Please find
19   the attached revised settlement agreement for your review.” Motion, Ex. 7. The
20   amended settlement agreement inserted “Lori Taylor and The Zalkin Law Firm, P.C.
21   Attorney Client Trust Account” as the payee, where previously left blank. Motion, Ex. 8,
22   ¶ 3. Under “Release of Claims,” Plaintiff’s counsel added the following shortly after the
23   above excerpt:
24
            For clarification, the Agreement is not intended to be a resolution as to all parties
25          and/or Defendants of the Dispute. The undersigned acknowledge the Agreement
            only applies to the parties and/or Defendants that are signing parties to the
26          Agreement expressly referenced in the Agreement and does not apply to any
            other parties and/or Defendants of the Dispute that are not signing parties not
27          specifically referenced in the Agreement.
28
                                                   3
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 4 of 9


1    Motion, Ex. 8, ¶ 4.
2           On January 6, 2020, the office of CSOC Defendants’ counsel emailed Plaintiff’s

3    counsel to state that the proposed changes were unacceptable to CSOC Defendants,

4    and their previous offer of $325,000 was revoked. Motion, Exs. 9, 10, 11, 12. CSOC

5    Defendants’ counsel did not identify any particular grievances with the offered additions.

6           Of particular import, on December 24, 2019, just as the parties were finalizing

7    their settlement agreement, a panel of the Ninth Circuit Court of Appeals issued a

8    decision on an interlocutory appeal filed by other defendants in this action and holding

9    that those co-defendants (Secret Ravine School teachers and staff members) were

10   entitled to qualified immunity. A.T. v. Baldo, 798 F. App’x 80, 84 (9th Cir. 2019). CSOC

11   Defendants chose not to appeal this Court’s underlying ruling that qualified immunity

12   should not attach and were thus not covered by the appellate court’s decision. Motion at

13   5-6. Plaintiff insinuates that because qualified immunity attached to those co-

14   defendants, CSOC Defendants now seek to back out of their own agreement with

15   Plaintiff. The Court finds Plaintiff’s current Motion persuasive and concludes that Plaintiff

16   and CSOC Defendants had already finalized their settlement agreement when CSOC

17   Defendants attempted to rescind.

18

19                                           STANDARD

20
21          “It is well settled that a district court has the equitable power to enforce summarily

22   an agreement to settle a case pending before it.” Callie v. Near, 829 F.2d 888, 890 (9th

23   Cir. 1987) (citations omitted). “However, the district court may enforce only complete

24   settlement agreements.” Id. (citing Ozyagcilar v. Davis, 701 F.2d 306, 308 (4th Cir.

25   1983)). “A settlement agreement that is not in writing, or that, although written, is not

26   executed by one party may be enforced under certain circumstances.” Hess v.

27   Hanneman, No. 14CV2271-CAB-JMA, 2017 WL 6027015, at *3-4 (S.D. Cal. Dec. 4,

28   2017) (collecting cases). “In the absence of a signed writing, however, the moving party
                                                    4
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 5 of 9


1    must demonstrate that the parties intended to be bound in the absence of a fully

2    executed agreement.” Id. (collecting cases). “Where material facts concerning the

3    existence or terms of an agreement to settle are in dispute, the parties must be allowed

4    an evidentiary hearing.” Callie, 829 F.2d at 890.

5           In the instant matter, neither party is clear as to if California or federal common

6    law governs this question, though the Plaintiff does cite Botefur v. City of Eagle Point,

7    Or. for the proposition that the “interpretation of a settlement agreement is governed by

8    principles of state contract law.” Motion at 5 (citing 7 F.3d 152, 156 (9th Cir. 1993)).

9    There is ample authority to support the belief that federal common law applies. See,

10   e.g., Jones v. Taber, 648 F.2d 1201, 1203 (9th Cir. 1981) (“The conditions affecting the

11   validity of a release of significant federal rights are eminently a matter of federal law . . .

12   .”); Gamewell Manufacturing, Inc. v. HVAC Supply, Inc., 715 F.2d 112, 115 (4th

13   Cir.1983). However, the Ninth Circuit Court of Appeals has recently held that settlement

14   agreements are to be governed by principles of state contract law, even if it is a federal

15   matter to be settled. Wilcox v. Arpaio, 753 F.3d 872, 876 (9th Cir. 2014); United

16   Commercial Ins. Serv., Inc. v. Paymaster Corp., 962 F.2d 853, 856 (9th Cir. 1992);

17   accord Lynch, Inc. v. SamataMason Inc., 279 F.3d 487, 490 (7th Cir. 2002); Wilcher v.

18   City of Wilmington, 139 F.3d 366, 372 (3d Cir. 1998); Maya Swimwear Corp. v. Maya

19   Swimwear, LLC, 855 F. Supp. 2d 229, 234 (D. Del. 2012).

20          Where possible, courts avoid this question if the outcome will be the same under
21   the local or federal law. See, e.g., Myles v. Nelson Staffing Sols., No. C06-07792CRB,

22   2007 WL 2209281, at *5 n.1 (N.D. Cal. July 30, 2007) (“The Court finds the parties’

23   dispute [as to controlling law] immaterial to the disposition of the case. . . . [T]he critical

24   question is whether the parties had reached agreement as to all of the material terms of

25   the agreement and had intended to be bound by it.”); Silicon Image, Inc. v. Genesis

26   Microchip, Inc., 271 F. Supp. 2d 840, 849 (E.D. Va. 2003), aff’d, 176 F. App’x 109 (Fed.
27   Cir. 2006) (“[W]hether to observe federal common law and, where helpful, California law,

28   or whether to apply only California law, is not outcome determinative because the parties
                                                      5
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 6 of 9


1    have identified no conflicts with respect to the legal principles that apply here. Nor has

2    the Court ascertained any difference . . . .”). Like its sister court, this Court finds that

3    here, “the critical question is whether the parties had reached agreement as to all of the

4    material terms of the agreement and had intended to be bound by it” – a question that

5    finds the same answer under California or federal law. See Myles, No. C06-07792CRB,

6    2007 WL 2209281, at *5 n.1. Thus, the Court does not endeavor to resolve this ongoing

7    debate.

8

9                                            DISCUSSION

10

11          A. Meeting of the Minds

12          The parties agree that enforcement of a settlement agreement follows basic

13   contract principles, which is consistent with both federal and state law. See, e.g., Callie

14   v. Near, 829 F.2d 888, 891 (9th Cir.1987); Weddington Prods., Inc. v. Flick, 60 Cal. App.

15   4th 793, 797 (1998); Motion at 5; Opp’n at 4-6. “Like any contract, a settlement

16   agreement is a bargain in which there must be a manifestation of mutual assent to the

17   material terms of the agreement.” Rachford v. Air Line Pilots Ass’n Int’l, 375 F. Supp. 2d

18   908, 937 (N.D. Cal. 2005) (citing Restatement (Second) of Contracts §§ 1, 17(1), 18).

19   “Materiality turns on what the parties considered a fundamental part of settlement at the

20   time of formation.” E.E.O.C. v. Kidman, 244 F. App’x 70, 73 (9th Cir. 2007).
21          Distinguishing a contract from a non-binding agreement to make a future

22   agreement depends on an objective review of the parties’ intentions. See Hamilton v.

23   Willms, No. CV F02+6583 AWI SMS, 2007 WL 707518, at *10 (E.D. Cal. Mar. 6, 2007)

24   (citing federal and California authorities); Rachford, 375 F. Supp. 2d at 937 (citing E.

25   Allan Farnsworth, Contracts § 3.6 (1982)). “Where any of the terms are left for future

26   determination or there is a manifest intention that the formal agreement is not to be
27   complete until reduced to a formal writing to be executed, there is no binding contract

28   until this is done.” Hamilton, No. CV F02+6583 AWI SMS, 2007 WL 707518, at *10.
                                                     6
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 7 of 9


1           Plaintiff avers that there was an offer and acceptance prior to CSOC Defendants

2    sending a draft release, and the document merely memorialized the sole material terms

3    of consideration and the scope of release. Motion at 5. According to Plaintiff, the

4    addendum to “Release of Claims” was a simple “clarification,” and thus not material.

5    Motion at 3, 7, 9. Plaintiff emphasizes that email communications were clear that the

6    settlement agreement encompassed only the clients of CSOC Defendants’ counsel.

7    Motion at 10; see Motion, Ex. 3 (Plaintiff’s counsel to CSOC Defendants’ counsel:

8    “Please allow this email to serve as Plaintiff’s acceptance of $325,000 to resolve the

9    case as to your clients specifically.”) (emphasis added).

10          CSOC Defendants counter that “it was always the County’s expectation that there

11   would not be a completed settlement until and if a finalized settlement agreement was

12   executed by all parties AND the agreement was approved by the Court.” Opp’n at 5

13   (emphasis original). CSOC Defendants aver that the communications between counsel

14   clearly demonstrate that these were merely draft proposals, and no final contract was

15   agreed upon. Opp’n at 5-6; see Motion, Exs. 3, 4, 5. For example, Plaintiff’s counsel

16   refers to the final exchanged draft as a “revised settlement agreement for your review.”

17   Opp’n at 6; see Motion, Ex. 7. CSOC Defendants insist that use of the terms “revised”

18   and “review” underlined the “mutual understanding that the agreement was not final.”

19   Opp’n at 6. However, the Court finds that the parties demonstrated mutual assent to

20   material terms and an intent to be bound in their email communications. See Donovan
21   v. RRL Corp., 26 Cal. 4th 261, 270-71 (2001). CSOC Defendants fail to provide any

22   evidence in support of their assertion that the agreement required full execution and

23   court approval to be binding.

24          The dilemma before this Court hinges on the materiality of Plaintiff’s amendments

25   to the settlement agreement. If Plaintiff’s reply to the draft settlement agreement

26   purported to convey acceptance – but only on the condition that CSOC Defendants
27   assented to additional, material terms – then Plaintiff’s reply was actually a counteroffer.

28   See D’Agostino v. Fed. Ins. Co., 969 F. Supp. 2d 116, 130 (D. Mass. 2013) (citing
                                                   7
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 8 of 9


1    Restatement (Second) of Contracts § 59 (1981)). If the terms were not material, then

2    the settlement agreement should be enforced. See Optima Tax Relief, LLC v. Channel

3    Clarity, Inc., No. SACV141902JLSJCGX, 2016 WL 6821108, at *4 (C.D. Cal. Jan. 21,

4    2016).

5             As Plaintiff observes, CSOC Defendants do not identify how Plaintiff’s amending

6    language was a material alteration to the draft settlement agreement. See Motion at 9.

7    Likewise, this Court does not find the additional language to have much, if any,

8    substantive value. Parties quibbling over the exact language to effectuate the terms of

9    their agreed upon settlement is not material. Here, the email evidence demonstrates

10   that the parties already agreed to the material terms of the scope of the release (CSOC

11   Defendants) and consideration ($325,000), so what remained was memorializing that

12   agreement in a written document. Plaintiff’s addendum could not reasonably be

13   construed as a counteroffer. See Motion, Ex. 8; cf. Restatement (Second) of Contracts §

14   59 (1981). This agreement is enforceable.

15            B. Court Approval of the Alleged Settlement

16            To the extent CSOC Defendants argue in the alternative that no settlement could

17   have been final until this Court approved of it, particularly because the settlement

18   involved a minor, that argument is rejected. Opp’n at 6 (citing Local Rules 202(b)(2),

19   160). CSOC Defendants’ cited authority for this proposition is inapposite and

20   unconvincing, and the Court was unable to independently discover any source in
21   support. The Ninth Circuit Court of Appeals has made clear that in reviewing settlement

22   agreements impacting minors, district courts are limited to ensuring that the agreement

23   is “fair and reasonable.” Robidoux v. Rosengren, 638 F.3d 1177, 1181-82 (9th Cir.

24   2011). Moreover, the purpose of requiring court approval in suits brought on behalf of

25   minors is to ensure that the minor’s rights and interests are protected. See S.V v.

26   Delano Union Elementary Sch. Dist., No. 117CV00780LJOJLT, 2020 WL 4476093, at *2
27   (E.D. Cal. Aug. 4, 2020) (“The purpose of requiring the court’s approval is to provide an

28   additional level of oversight to ensure that the child’s interests are protected.”). To use
                                                    8
     Case 2:16-cv-02925-MCE-DB Document 129 Filed 03/16/21 Page 9 of 9


1    those protections as a sword against the minor would defeat those objectives.

2

3                                         CONCLUSION

4

5          For the reasons just stated, Plaintiff’s Motion to Enforce Settlement, ECF. No.

6    120, is GRANTED. Not later than twenty (20) days following the date this order is

7    electronically filed, the parties are DIRECTED to notice their motion for settlement

8    approval.

9          IT IS SO ORDERED.

10

11         Dated: March 16, 2021

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  9
